Citation Nr: 1104708	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-07 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant had active service from May 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2007 rating decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied the appellant's claims of 
entitlement to service connection for bilateral hearing loss and 
posttraumatic stress disorder (PTSD).  The appellant submitted a 
Notice of Disagreement with this determination in July 2007, and 
timely perfected his appeal in March 2008.

These claims came before the Board in January 2010.  At that 
time, the Board denied the appellant's claim of entitlement to 
service connection for PTSD and remanded his claim of entitlement 
to service connection for bilateral hearing loss for additional 
evidentiary development.  The Board is obligated by law to ensure 
that the RO complies with its directives; where the remand orders 
of the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 11 
Vet. App. 268 (1998).


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or 
etiologically related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated during 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Before addressing the merits of the appellant's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the appellant dated in October 2006 and 
August 2008.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Turning to the duty to assist, the RO provided assistance to the 
appellant as required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c) under the facts and circumstances of this case.  In this 
regard, the RO obtained the appellant's service treatment records 
and VA treatment records.  While the appellant has identified 
private medical records that are not associated with the claims 
file [see generally, DRO and Board hearing transcripts], the 
Board observes that the duty to assist is not always a one-way 
street, and an authorization to permit the VA to obtain these 
records was not provided by the appellant.  If the appellant 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board will 
proceed without these private medical records.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In 
January 2010, the appellant's claim for service connection for 
bilateral hearing loss was remanded in order to afford the 
appellant a VA examination.  The appellant was scheduled for this 
VA examination on July 21, 2010, but failed to report.  He did 
not show good cause for his failure to report for this 
examination, nor did he request that it be rescheduled.  
Therefore, as an attempt was made to schedule the appellant for 
an appropriate VA audiological examination, and he failed to 
report for this examination with no good cause shown, the Board 
finds that the duty to assist has been satisfied in this regard.  
Id.
Lastly, the appellant has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal and has not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty to 
notify and the duty to assist have been satisfied to the extent 
possible and necessary and will proceed to the merits of the 
appellant's appeal on the available evidence.

The appellant contends that he currently suffers from bilateral 
hearing loss as a result of acoustic trauma sustained in active 
duty service.  Specifically, the appellant argues that he was 
exposed to noise from mortar and artillery rounds during combat 
missions into Cambodia, Laos, and Vietnam in his capacity as an 
infantry operations and intelligence specialist.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) (2010).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

In the alternative, where a veteran served continuously for 90 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss become 
manifest to a degree of 10 percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).  When audiometric test 
results at a veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at that 
time, he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  See Hensley 
v. Brown, 5 Vet. App. 155, 158 (1993).

Review of the evidence of record reveals that the appellant has 
been diagnosed with mild sloping to profound sensorineural 
hearing loss of the right ear and moderate sloping to profound 
sensorineural hearing loss of the left ear.  See VA Audiological 
Consult, September 16, 2009.  There does not appear to be a 
current audiogram associated with the claims file, which 
establishes the appellant meets the audiological standards set 
forth in 38 C.F.R. §  3.385.  However, considering the fact that 
the appellant has been fitted for hearing aids and, the Board 
will assume for purposes of this decision that the appellant has 
a diagnosis of hearing loss for VA purposes.  Accordingly, 
Hickson element (1) has been satisfied.  See Hickson, supra.

With regard to Hickson element (2), in-service disease or injury, 
the appellant's service personnel records show that he served on 
active duty from May 1963 to April 1964.  Prior to service, he 
worked as a tractor operator and was also employed in a 
construction company.  During service, his military occupational 
specialties were an infantry indirect fire crewman and an 
infantry operations and intelligence specialist.  His awards 
included a driver and mechanics badge.  His foreign service 
consisted of nearly one year and 7 months in Hawaii (no service 
in Vietnam was reflected in the record).  Thus the Board will 
assume that the Veteran was exposed to some noise during service.

The appellant's service treatment records show that at the time 
of his enlistment physical examination in May 1963, a hearing 
test showed pure tone thresholds, in decibels (the numbers in 
parentheses are ASA units converted to ISO (ANSI) units), at 500, 
1000, 2000, 3000, and 4000 Hertz, as follows: -5 (10), -5 (5), 5 
(15), 15 (25), and 5 (10) in the right ear; and 10 (25), -5 (10), 
5 (15), 10 (20), and 15 (20) in the left ear.  The physical 
profile included a "1" for hearing.  At the time of his 
separation physical examination in March 1965, his hearing was 
evaluated as 15/15 for spoken and whispered voice in both ears.  
The physical profile included a "1" for hearing.  

The Board notes that the appellant did not complain of hearing 
loss and was not diagnosed with hearing loss within one year of 
discharge from service, thus hearing loss may not be presumed.  
38 C.F.R. §§ 3.307, 3.309 (2010).  

After service, VA records show that on an audiology consult in 
July 2007, the appellant was diagnosed with bilateral 
sensorineural hearing loss (profound loss at 2000 Hertz and 
above, bilaterally).  It was noted that he reported a longtime 
history of bilateral hearing loss and that he had purchased 
hearing aids in 2000.  He claimed no pre-military noise exposure 
(as a share cropper), but he indicated noise from bombs and 
shooting rifles in the Army and was a heavy equipment operator 
after service.  

At hearings in November 2007 and May 2009, the appellant 
testified that he was in the infantry during service and was 
exposed to cannons, mortars, and the like, to include during 
basic training and during a period claimed to have been served in 
Vietnam.  He identified a private physician (Dr. Damag), who 
related his current hearing loss to service.  (He did not furnish 
treatment records of Dr. Damag, or provide authorization for VA 
to obtain the records on his behalf.)  See Wood, supra.  After 
service, he testified about the jobs he held, including a heavy-
duty mechanic, but indicated that his work environments were not 
noisy.  The appellant's wife testified that he has had hearing 
difficulties ever since they met (they were married in 1969).

The appellant was afforded a VA audiological examination to 
determine the likely nature and etiology of his bilateral hearing 
loss in July 2010.  As noted above, he failed to report to this 
examination.  Review of the record reveals that VA exhausted all 
reasonable options in attempting to contact the appellant to 
inform him of his VA examination date and time, to no avail.  The 
appellant has provided no additional contact information and has 
not provided good cause for his absence.  The Board notes that it 
is the duty of a claimant to report for a scheduled examination, 
and when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, his claim 
will be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2010).

The only evidence of record providing a nexus, consistent with 
Hickson element (3), are the lay statements provided by the 
appellant.  The Board acknowledges the appellant's contention 
that he has bilateral hearing loss as a result of his active 
duty.  Certainly, the appellant can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the appellant as a 
layperson has not been shown to be competent to offer an opinion 
on complex medical questions, such as the ability to distinguish 
whether his bilateral hearing loss is due to service or due to 
post-service noise exposure.  See Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran 
is competent to provide a diagnosis of a simple condition such as 
a broken leg, but not competent to provide evidence as to more 
complex medical questions).  While the appellant is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  

Further, although acknowledging that the appellant is competent 
to report on what occurred in service, see Barr v. Nicholson, 21 
Vet. App. 303 (2007), the Board finds that appellant's recent 
statements as to his alleged in-service combat to be lacking in 
credibility probative value in light of the entire record.  
Though the appellant has claimed that he participated in various 
combat operations in Thailand, Laos, and Vietnam, which caused 
his current hearing loss, there is no evidence that he ever left 
his station in Hawaii.  For example, the appellant reported that 
he fractured his left arm when a jeep flipped over in Vietnam, 
for which he received field treatment.  Review of the service 
treatment records shows that the appellant did fracture his left 
arm, but that this occurred in Hawaii and he was treated at 
Womack Army Hospital.  As such, the Board does not find the 
appellant's assertions that he served in combat, to include his 
allegations of noise exposure, to be credible.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the veteran].

As such, while the appellant has bilateral hearing loss, there is 
no evidence of a credible nexus between his current disability 
and service.  The appellant's claim fails on the basis of Hickson 
elements (3).  See Hickson, supra.  For the reasons stated above, 
the Board finds that the preponderance of the evidence is against 
the claim for service connection for bilateral hearing loss, and 
the benefit-of-the-doubt rule is not for application.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


